DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to remarks and amendments filed 7/7/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to the Group 2 invention non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 14-18 are allowed.
	Please see prosecution history concerning reasons for allowance of claims 2-4 and 16-18.
Claims 1, 5-10 and 14-15 are allowable subject matter since the prior art of record does discloser or make obvious a liquid ejection apparatus comprising a controller configured to “receive, from a user, an input of discharge amount information that is related to a discharge amount of the liquid in the discharge operation, and a notifier configured to notify a user of a recommended discharge amount information corresponding to the degree of the defectiveness of the head indicated by the result of the defectiveness determination.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakamoto (US 2018/0086081 A1) discloses receiving, from a user, an input of discharge amount information related to a discharge amount of the liquid in a flushing process (Figs. 7-11).  While Sakamoto does also notify a user of standard discharge amount information for an initial condition of a standard ink, Sakamoto is silent as to the control of notifying recommended discharge amount information corresponding to a degree of defectiveness of the head.  Sakamoto does not disclose process for determining a degree of head defectiveness.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853